WARD, Circuit Judge.
I dissent from the opinion of the majority in this case. It is true that a creditor selling collateral is entitled to *980apply the proceeds first to the payment of interest. But the act of 1898 provides that interest shall cease to run on claims against a bankrupt’s estate after the date of filing the petition. If the creditor comes into bankruptcy to claim upon any unpaid balance, so much of the proceeds of collateral as have been applied to interest accruing after the petition is filed should be deducted from that balance. . He should not be allowed indirectly a preference over general creditors which he could not get directly. I think this view, not only carries out the purpose and provisions of the act, but has the additional advantage of conforming to the practice in England.